DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Claims 1, 3, and 5-8 are allowed.
2.	The following is an examiner’s statement of reasons for allowance.
	Claims 1, 3, and 5-8 are allowed for the reasons as set forth in Applicant’s response filed 8/13/2021 (page 5 – page 6, and page 8).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	---(2012/0264400) Khan et al teaches transmitting the last accepted (previous) IMEI, the current IMEI, a UICC ICC ID along with other possible parameters via the SMS back to server, system or component. The parameters may be stored on the SIM (0093).
	---(2019/0289463) Glouche et al teaches dual network authentication (0009, 0014).  The association between the IMSI number on a SIM card and the IMEI number of the IoT device typically cannot be changed after registration because the association is managed by the telephony operator and stored in its secure server.  If a hacker tries to access the server using the stolen SIM card in a rogue IoT device with an IMEI number that is different than the associated IMEI number stored in the server, the server will identify that the IMEI number has changed during authentication (0032-0034, 0053).
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BARRY W TAYLOR/Primary Examiner, Art Unit 2646